Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 10, lines 3-15, filed 8 April 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1, 4-9, and 12-20 under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of Godevais et al. (US 7,205,067) has been withdrawn;  and, the rejection of claims 2-3 and 10-11 under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of Godevais et al. (US 7,205,067) as applied to claims 1 and 9 above, and further in view of CN 108565526 (hereafter CN ‘526) has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-7, 9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of Miller (US 5,343,368).
Claim 1:	Pracchia et al. disclose an apparatus comprising: 
a thermal battery (11, in Figure 1) comprising: 
a housing (case 14); and 
one or more battery cells (10 and 12) within the housing (case 14), each battery cell comprising an anode, a cathode, and an electrolyte (col. 2: 41-col. 3: 3), wherein the electrolyte in each battery cell is configured to be in a solid state (eutectic) when the battery cell is inactive. See also entire document. 

Miller in Figure 2 discloses a phase change material (41) around at least part of the housing of battery 17, the phase change material configured to conduct external heat (i.e. heat from 15) into the housing (of battery 17) (col. 3: 9-12 discloses “…Similarly, as the phase change material changes from a liquid to a solid state, it will give up or reject heat into the battery that is equal to its latent heat of solidification…”), the phase change material changes phase to reduce conduction of the external heat into the housing (col. 3: 5-9 discloses “The term phase change material is herein used in reference to a material that will change from one state to another at a constant temperature. As it changes from a solid stat to a liquid state, the material will absorb energy equal to its latent heat of fusion (col. 2: 65-col. 3: 28). See also entire document.
Thus, once the phase change material changes phase to reduce conduction of the external heat into the housing, the phase change material would obviously move away from the housing.

With the modification (i.e. placing the phase change material of Miller around the battery of Pracchia et al.), the phase change material of Miller would obviously give up or rejection heat into the battery of Pracchia et al., thus melting the electrolyte.
One having ordinary skill in the art would have motivated to make the modification to provide a phase change material that would have changed state at about the optimum operating temperature of the battery, thus providing optimum battery operation.
Claim 4:	The rejection of claim 4 is as set forth above in claim 1wherein Pracchia et al. further disclose that at least one of the anode (col. 2: 41-45, which discloses alkali and alkaline earth metal anodes) and the cathode (col. 2: 46-48, which discloses metal salt cathodes) in each battery cell (10 and 12) is configured to be in a solid state when the battery cell is inactive and to melt in order to activate the battery cell.
In particular, given that Pracchia et al disclose an anode and cathode of a material similar to that instantly disclosed, the at least one of the anode and cathode in each battery of Pracchia et al. would obviously be configured to be in a solid state when the battery cell is inactive and to melt in order to activate the battery cell.
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Pracchia et al. disclose that the thermal battery comprises multiple battery cells (10, 12); 
the battery cells are stacked in the housing (case 14); and t
he thermal battery further comprises (i) multiple power terminals and (ii) multiple electrical connections coupling the power terminals to different ones of the battery cells (i.e. col. 3: 37-40 discloses that the cells can be connected in parallel or series, which renders obvious the recited multiple power terminal and multiple electrical connections).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Pracchia et al. further disclose that the thermal battery further comprises an electrically-insulative layer (34, 38) around at least part of the one or more battery cells.
Claims 7 and 15:	The rejection of claim 7 and 15 are as set forth above in claims 1 and 9 wherein the Pracchia et al. combination, in particular Pracchia et al., disclose that in each battery cell, the anode comprises an alkali or alkaline earth metal (col. 2: 41-45), the cathode comprises a metal salt (col. 2: 46-48), and the electrolyte comprises a salt electrolyte (col. 2: 49-col. 3: 3), but does not disclose that the phase change material comprises a metal or a wax; and,
a phase change material comprising a metal (zinc nitrate hexahydrate) (col. 6: 21-22) and a wax (col. 6: 1-3). See also entire document.
Claim 9:	 Pracchia et al. disclose an apparatus comprising: 
a body configured to generate heat (col. 1: 58-62);
a thermal battery (11, in Figure 1) comprising: 
a housing (case 14); and 
one or more battery cells (10 and 12) within the housing (case 14), each battery cell comprising an anode, a cathode, and an electrolyte (col. 2: 41-col. 3: 3), wherein the electrolyte in each battery cell is configured to be in a solid state (eutectic) when the battery cell is inactive. See also entire document. 
Pracchia et al. do not disclose a phase change material around at least part of the housing, the phase change material configured to conduct external heat into the housing in order to melt the electrolyte in each battery cell and activate the battery cell, the phase change material also configured to change phase and move away from the housing once the phase change material changes phase to reduce conduction of the external heat into the housing.
Miller in Figure 2 discloses a phase change material (41) around at least part of the housing of battery 17, the phase change material configured to conduct external heat (i.e. heat from 15) into the housing (of battery 17) (col. 3: 9-12 discloses “…Similarly, as the phase change material changes from a liquid to a solid state, it will give up or reject heat into the battery that is equal to its latent heat of solidification…”), the phase change material changes phase to reduce conduction of the external heat into the housing (col. 3: 5-9 discloses “The term phase change 
Thus, once the phase change material changes phase to reduce conduction of the external heat into the housing, the phase change material would obviously move away from the housing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Pracchia et al. by incorporating the phase change material of Miller.
With the modification (i.e. placing the phase change material of Miller around the battery of Pracchia et al.), the phase change material of Miller would obviously give up or rejection heat into the battery of Pracchia et al., thus melting the electrolyte.
One having ordinary skill in the art would have motivated to make the modification to provide a phase change material that would have changed state at about the optimum operating temperature of the battery, thus providing optimum battery operation.
Claim 12:	The rejection of claim 12 is as set forth above in claim 9 wherein Pracchia et al. further disclose that at least one of the anode (col. 2: 41-45, which discloses alkali and alkaline earth metal anodes) and the cathode (col. 2: 46-48, which discloses metal salt cathodes) in each battery cell (10 and 12) is configured to be in a 
In particular, given that Pracchia et al disclose an anode and cathode of a material similar to that instantly disclosed, the at least one of the anode and cathode in each battery of Pracchia et al. would obviously be configured to be in a solid state when the battery cell is inactive and to melt in order to activate the battery cell.
Claim 13:	The rejection of claim 13 is as set forth above in claim 9 wherein Pracchia et al. disclose that the thermal battery comprises multiple battery cells (10, 12); 
the battery cells are stacked in the housing (case 14); and t
he thermal battery further comprises (i) multiple power terminals and (ii) multiple electrical connections coupling the power terminals to different ones of the battery cells (i.e. col. 3: 37-40 discloses that the cells can be connected in parallel or series, which renders obvious the recited multiple power terminal and multiple electrical connections).
Claim 14:	The rejection of claim 14  is as set forth above in claim 9 wherein Pracchia et al. further disclose that the thermal battery further comprises an electrically-insulative layer (34, 38) around at least part of the one or more battery cells.
Claim 16:	The rejection of claim 16 is as set forth above in claim 9 wherein Pracchia et al. further disclose electrical circuitry that is configured to be powered by the thermal battery (col. 1: 62-64).
Claim 17: The rejection of claim 17 is as set forth above in claim 16 and 9 wherein Pracchia et al. further disclose a power supply that does not include any thermal batteries; and additional electrical circuitry that is configured to be powered by the power supply (col. 1: 62-64).
Claim 18: 	Pracchia et al. disclose a method comprising: 
conducting external heat into a thermal battery (Figure 1), the thermal battery comprising one or more battery cells (10 and 12, in Figure 1) within the housing (case 14, in Figure 1), each battery cell comprising an anode (col. 2: 41-45), a cathode (col. 2: 46-48), and an electrolyte (col. 2: 49-col. 3: 3), wherein the electrolyte in each battery cell is in a solid state (a eutectic)when the battery cell is inactive (abstract); 
melting the electrolyte in each battery cell using the external heat to activate the battery cell (abstract). See also entire document.
Pracchia et al. do not disclose a phase change material around at least part of the housing, the phase change material configured to conduct external heat into the housing in order to melt the electrolyte in each battery cell and activate the battery cell, the phase change material also configured to change phase and move away from the housing once the phase change material changes phase to reduce conduction of the external heat into the housing.

Thus, once the phase change material changes phase to reduce conduction of the external heat into the housing, the phase change material would obviously move away from the housing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Pracchia et al. by incorporating the phase change material of Miller.
With the modification (i.e. placing the phase change material of Miller around the battery of Pracchia et al.), the phase change material of Miller would obviously give up or rejection heat into the battery of Pracchia et al., thus melting the electrolyte.

Claim 19:	The rejection of claim 19 is as set forth above in claim 18 wherein Procchia et al. disclose that in each battery cell, melting at least one of the anode and the cathode in order to activate the battery cell.	In particular, given that Pracchia et al disclose an anode and cathode of a material similar to that instantly disclosed, the at least one of the anode and cathode in each battery of Pracchia et al. would obviously be configured to be in a solid state when the battery cell is inactive and to melt in order to activate the battery cell.
Claim 20:	The rejection of claim 20 is as set forth above in claim 18 wherein the method of the Pracchia et al. combination would obviously comprise maintaining the thermal battery at a safe operating temperature after changing the phase of the phase change material.

6.	Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of Miller (US 5,343,368) as applied to claims 1 and 9 above, and further in view of CN 108565526 (hereafter CN ‘526).
Pracchia et al. and Miller are as applied, argued, and disclosed above, and incorporated herein.
Claims 2 and 10:	The Pracchia et al. combination discloses that after the phase change material changes phase, the phase change material moves away from the housing but does not disclose 
a frame configured to hold the thermal battery, receive the external heat from the body, and provide the external heat to the phase change material,
 wherein the phase change material is positioned within at least ones space between the frame and the thermal battery when the phase change material is in one phase, and wherein, after the phase change material changes phase and moves away from the housing, the at least one space is open.
CN ‘526 in Figures 1 and 2 discloses a frame (heat pipe sleeve structure) configured to hold a battery, receive external heat, and provide external heat to phase change material (1), 
wherein the phase change material is positioned between the frame and the thermal battery (i.e. . See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal battery of the Pracchia et al. combination by incorporating the frame of CN ‘526.
One having ordinary skill in the art would have been motivated to make the modification to provide a sleeve structure that would have provided excellent heat dissipation performance, high mechanical strength and long service life.
Claims 3 and 11:	The rejection of claim 3 is as set forth above in claim 2 wherein CN ‘526 further discloses that the frame comprises: 
an outer hub (202, 203) positioned around the thermal battery; and 
projections (201) extending inward from the outer hub and contacting the thermal battery; wherein at least the outer hub is thermally-conductive.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of Miller (US 5,343,368) as applied to claim 1 above, and further in view of Godevais et al. (US 7,205,067).
Pracchia et al. and Miller are as applied, argued, and disclosed above, and incorporated herein.
	Claim 8:	The Pracchia et al. combination does not disclose that the phase change material comprises one of tin, antimony or zinc. 
Godevais et al. a phase change material comprising zinc (zinc nitrate hexahydrate as per col. 6: 21-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase change material of the Pracchia et al. combination by incorporating the zinc of Godevais et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a phase change-assisted passive heat sink in heat transfer 

Examiner Correspondence
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729